Citation Nr: 1128419	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  07-03 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for prostate irregularity.  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The Veteran had active service from January 1970 to January 1973

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida. 

This matter was previously before the Board in September 2009, at which time the issues listed on the title page of this decision were remanded for further development.  

The Board also remanded the issue of service connection for posttraumatic stress disorder (PTSD) at that time.  In a December 2010 rating determination, the RO granted service connection for PTSD and assigned a 50 percent disability evaluation.  As this is the full grant of the benefit sought on appeal, the Board will no longer address this issue.  The Board also notes that the Veteran's attorney has raised a claim for service connection for hypertension on the basis that it is secondary to the PTSD.  That issue is distinct from the theory being addressed by the Board and must be referred to the RO for initial adjudication.  


FINDINGS OF FACT

1.  Hypertension was not present during service or within one year after, and any current hypertension is not of service origin.

2.  A chronic skin disorder was not present during service, the Veteran does not have chloracne, and any current skin disorder is not of service origin.  

3.  A prostate disorder was not present during service, the Veteran does not have prostate cancer, and any current prostate irregularity is not of service origin.  

CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, nor may it be presumed to have been incurred or aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  A skin disorder was not incurred in or aggravated by service, nor may it be presumed to have been incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  Prostate irregularity was not incurred in or aggravated by service, nor may it be presumed to have been incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), the Board is required to address the duty to notify and duty to assist imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 3.159.

VA has a duty to notify a claimant and his representative, if any, of the information and evidence needed to substantiate a claim.  This notification obligation was accomplished by way of letter from the RO to the Veteran dated in December 2004.  This letter effectively satisfied the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate the claim; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  August 2006 and October 2008 letters advised the Veteran of how VA assigns disability ratings and effective dates and complies with the holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although the Veteran received VCAA notice after the original adjudication of his claim, he is not shown to be prejudiced by the timing of VCAA-compliant notice, as the RO readjudicated his claim in a December 2010 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or SSOC, is sufficient to cure a timing defect).

Second, VA has a duty to assist a Veteran in obtaining evidence necessary to substantiate a claim.  All available service treatment records, VA treatment records, and private medical records, have been associated with the claims file.  Neither the Veteran nor his attorney have made any reference to additional evidence.  

The Veteran was afforded a VA examination in March 2010.  See 38 U.S.C.A. § 5103A(d).  As will be discussed below, this examination did not demonstrate that the Veteran had diagnosed disabilities that began during active service or were otherwise related to any incident of service.  The examination did contain sufficient information to properly determine the Veteran's claim.  In also complied with the requests in the September 2009 remand.  

The Veteran and his attorney have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide his claim.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


Service Connection

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A.§ 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  see Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange (AO) is generally considered an herbicide agent and will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 (2002).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

Certain chronic diseases, including hypertension, will be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within one year of the veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.


Hypertension

The Veteran's service treatment records reveal no complaints or findings of high blood pressure or hypertension in service.  At the time of his October 1972 service separation examination, the Veteran's blood pressure was noted to be 120/70. 

There are also no findings of hypertension in the years in close proximity to the Veteran's period of service.  Treatment records which have been associated with the Veteran's claims folder reveal that he was diagnosed as having hypertension in the 2000's.  The Board does note that in the history portion of several treatment records it is noted that the Veteran was first diagnosed as having essential hypertension in 1978.  

In support of the Veteran's claim, his attorney, in a July 2009 letter, made reference to an internet article which she stated showed a higher incidence of hypertension in Vietnam veterans exposed to AO.  

In accordance with the Board's September 2009 remand, the Veteran was afforded a VA examination in March 2010.  At the time of the examination, the Veteran stated that he was first diagnosed with hypertension in 2005 and started on medications at that time.  He reported having symptoms of blurred vision, shaking hands, nervousness, and irritability.  He was noted to be currently on medication for his hypertension.  The examiner indicated that a review of the claims folder revealed that there was no evidence of hypertension in service.  The examiner further stated that the Veteran reported that he did not have hypertension in service.  

Following examination, the examiner rendered a diagnosis of hypertension, on medication.  He stated that as the Veteran's hypertension was not shown to begin for a number of years after discharge and there was strong family history of hypertension, in his opinion, the Veteran's diagnosis of hypertension was less likely as not caused by, related to, or worsened beyond natural progression by military service, including AO exposure.  

As to the Veteran's claim that his hypertension arose out of exposure to herbicides in service, as noted above, hypertension is not on the presumptive disease list.  Furthermore, the Secretary of Veterans Affairs has determined that there is no positive association between AO exposure and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Hence, presumptive service connection for hypertension cannot be provided on the basis of the Veteran's exposure to AO.  However, as noted above, the Veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The claimant may support with affirmative medical opinion evidence his claim for service connection for hypertension as due to AO exposure.  In this regard, the Board notes that the Veteran has submitted medical literature indicating an association between hypertension and exposure to dioxins.  However, the medical literature is general in nature and does not make specific reference to the Veteran's claim.  The Veteran has also not submitted any medical opinion demonstrating that his hypertension arose out of his exposure to AO.  Moreover, the March 2010 VA examiner, following a review of the claims folder and an examination of the Veteran, indicated that it was less likely than not that the Veteran's hypertension was related to inservice AO exposure.  In light of the Secretary's holding and in the absence of any competent evidence relating the current hypertension to the herbicide exposure in service, service connection is not warranted on this basis.

As to the issue of service connection on a direct or within the one year presumptive basis, the Board notes that when considering in-service incurrence, service treatment records fail to demonstrate any complaints or treatment referable to high blood pressure or hypertension.

Next, post-service evidence does not reflect symptomatology associated with hypertension.  In this regard, the Board notes that the Veteran by his own statements and the treatment records which have been associated with the claims folder do not demonstrate a diagnosis of hypertension until the 2000's.  Moreover, the history of essential hypertension as reported in several treatment records did not occur until 1978, more than 4 years after the Veteran's separation from service.  Therefore, the clinical evidence does not reflect continuity of symptomatology.  The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms.

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran was competent to report symptoms because this requires only personal knowledge as it came to him through his senses.  Layno, 6 Vet. App. at 470.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  The Board again notes that there were no findings of high blood pressure or hypertension in service.  The Board also emphasizes the multi-year gap between discharge from active duty service and initial findings of hypertension and the initial reported history of essential hypertension in 1978.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

Also of note is the fact that the Veteran did not raise a claim of service connection for hypertension until 2004, over 30 years following service.  If he had been experiencing continuous symptoms, it is reasonable to expect that he would have filed a claim much sooner.

For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, none of the competent evidence attributes the Veteran's hypertension to his active service or the one year period following service.  The VA examiner, who provided the only competent opinion of record, indicated it was less likely than not that the Veteran's hypertension was related to his period of service.  His opinion was provided after a complete review of the claims folder and a thorough examination of the Veteran and he provided rationale for his opinion.  

The Board has also considered the Veteran's statements asserting a nexus between hypertension and his period of service, to include as a result of exposure to AO.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

In sum, the preponderance of the evidence weighs against a finding that the Veteran's hypertension developed in service, in the one year period following service, or is related to AO exposure.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Skin

The Veteran's service treatment records reveal no complaints or findings of skin problems or a skin disorder in service.  At the time of the Veteran's October 1972 service separation examination, normal findings were reported for the skin.  There are also no findings of skin problems or a skin disorder in the years in close proximity to the Veteran's period of service.  Treatment records which have been associated with the Veteran's claims folder do not reveal any findings of skin disorders until recently.  

In accordance with the Board's September 2009 remand, the Veteran was afforded a VA examination in March 2010.  At the time of the examination, the examiner indicated that he had reviewed the claims folder and found no evidence of skin problems while in service.  The Veteran reported that his skin problems started in 1990.  He described it as an itchy rash that started on his abdomen.  He indicated that it worked up his back and was now on his right arm and shoulder.  The Veteran stated that it was always present.  He treated it with hydrocortisone.  The Veteran reported that the rash would shift position.  He indicated that his physician stated that it might be from his soap.  The Veteran reported that he changed his soap and it did not help.  The rash itched and the hydrocortisone helped the rash.  He noted that the rash would never completely go away.  The Veteran stated that he had no problems with a rash in service.  He indicated that he was around a lot of chemicals.  

Physical examination revealed that the skin was warm and had good color and normal turgor without cyanosis, ecchymosis, or jaundice.  There was a roughened erythematous exanthem approximately 18 cm x 14 cm on the right anterior chest and shoulder.  There were no vesicles, macules, papules, or acneiform lesions.  There was evidence of excoriation.  

Following examination, the examiner rendered a diagnosis of dermatitis, nonspecific, right anterior chest, noted to be intermittent per medical records, not present in service, non-acneiform.  The examiner stated that based upon the evaluation of the rash and noted absence during periods of examination, in his opinion, the Veteran's dermatitis, non-acneiform type, was less likely as not caused by or related to or worsened beyond natural progression by military service including AO exposure.  

As to the Veteran's claim that his current skin disorder arose out of exposure to herbicides in service, as noted above, his diagnosed skin disorder is not on the presumptive disease list.  Moreover, the Veteran has not been diagnosed at any time as having one of the listed presumptive disorders such as chloracne.  Furthermore, the Secretary of Veterans Affairs has determined that there is no positive association between AO exposure and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Hence, presumptive service connection for the Veteran's current skin disorder cannot be provided on the basis of the Veteran's exposure to AO.  The Veteran is not precluded, however, from establishing service connection with proof of direct causation.  

The claimant may support with affirmative medical opinion evidence his claim for service connection for a skin disorder as due to AO exposure.  In this regard, the Veteran has not submitted any medical opinion demonstrating that his current skin disorder arose out of exposure to AO.  Moreover, the March 2010 VA examiner, following a review of the claims folder and an examination of the Veteran, indicated that it was less likely as not that the Veteran's current skin disorder was related to inservice AO exposure.  In light of the Secretary's holding and in the absence of any competent evidence relating the current skin disorder to the herbicide exposure in service, service connection would not be warranted on this basis.

As to the issue of service connection on a direct basis, the Board notes that when considering in-service incurrence, service treatment records fail to demonstrate any complaints or treatment referable to skin problems or a skin disorder.

Next, post-service evidence does not reflect symptomatology associated with skin disorders until many years following service.  In this regard, the Board notes that the Veteran, by his own statements, and the treatment records which have been associated with the claims folder, do not demonstrate a diagnosis of skin problems until many years after service.  Therefore, the clinical evidence does not reflect continuity of symptomatology.  The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms.

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  The Board again notes that there were no findings of skin problems in service.  The Board also emphasizes the multi-year gap between discharge from active duty service and the initial findings of skin problems.  Also of note is the fact that the Veteran did not raise a claim of service connection for skin problems until 2004, over 30 years following service.  If he had been experiencing continuous symptoms, it is reasonable to expect that he would have filed a claim much sooner.

For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, none of the competent evidence attributes the Veteran's skin problems to his active service.  The VA examiner, who provided the only competent opinion of record, indicated it was less likely as not that the Veteran's skin disorder was related to his period of service.  His opinion was provided after a complete review of the claims folder and a thorough examination of the Veteran with rationale supporting his opinion.  

The Board has also considered the Veteran's statements asserting a nexus between his current skin disorder and his period of service, to include as a result of exposure to AO.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

In sum, the preponderance of the evidence weighs against a finding that the Veteran's current skin disorder developed in service or is related to AO exposure.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Prostate

The Veteran's service treatment records reveal no complaints or findings of prostate problems or a prostate disorder in service.  At the time of the Veteran's October 1972 service separation examination, normal findings were reported for the genitourinary system.  There were also no findings of prostate problems or a prostate disorder in the years in close proximity to the Veteran's period of service.  Treatment records which have been associated with the Veteran's claims folder do not reveal any findings of prostate problems until recently.  

In a February 2003 outpatient treatment record, the Veteran was noted to have an elevated Prostate-Specific Antigen (PSA) level.

In a July 2009 written argument, the Veteran's attorney noted the increased PSA level, and stated that these levels were known as a tumor marker and used by doctors as an indicator of prostate cancer.  She stated that the elevated PSA signaled the possibility and likelihood that the Veteran would suffer prostate cancer in the near future.  She indicated that as the Veteran's PSA levels were elevated he should be afforded a VA examination to determine if his current condition was related to his exposure to AO in service.  

In accordance with the Board's September 2009 remand, the Veteran was afforded a VA examination in March 2010.  At the time of the examination, the examiner indicated that he had reviewed the claims folder and found no evidence of prostate problems while in service.  The Veteran reported that he had benign prostatic hyperplasia (BPH), which was diagnosed after service.  There was no history of prostate cancer.  Following examination, a diagnosis of BPH, diagnosed after service, was rendered.  The examiner stated that as this was not diagnosed in service and was in and of itself nonrelated to a cancerous state, the Veteran's prostate enlargement, consistent with BPH, was less likely as not caused by or related to or worsened beyond natural progression by military service, including AO exposure.  

As to the Veteran's claim that his current BPH arose out of exposure to herbicides in service, as noted above, BPH is not on the presumptive disease list.  Furthermore, the Secretary of Veterans Affairs has determined that there is no positive association between AO exposure and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Hence, presumptive service connection for the Veteran's current BPH cannot be provided on the basis of the Veteran's exposure to AO.  However, as noted above, the Veteran is not precluded from establishing service connection with proof of direct causation.  

The claimant may support with affirmative medical opinion evidence his claim for service connection for prostate disorders as due to AO exposure.  In this regard, the Veteran has not submitted any medical opinion demonstrating that his current BPH arose out of exposure to AO.  Moreover, the March 2010 VA examiner, following a review of the claims folder and an examination of the Veteran, indicated that it was less likely than not that the Veteran's current BPH was related to inservice AO exposure.  In light of the Secretary's holding and in the absence of any competent evidence relating the current BPH to the herbicide exposure in service, service connection would not be warranted on this basis.  The Board notes that the Veteran has not been diagnosed with prostate cancer.  Had the Veteran been diagnosed with prostate cancer, service connection on a presumptive basis as a result of exposure to AO would be warranted.  

As to the issue of service connection on a direct basis, the Board notes that when considering in-service incurrence, service treatment records fail to demonstrate any complaints or treatment referable to prostate problems or a prostate disorder.  

Next, post-service evidence does not reflect symptomatology associated with prostate disorders until many years following service.  In this regard, the Board notes that the Veteran, by his own statements, as well as the treatment records which have been associated with the claims folder, do not demonstrate a diagnosis of prostate problems until after service.  The Veteran has also indicated that his prostate problems were diagnosed following service.  Therefore, the clinical evidence does not reflect continuity of symptomatology.  The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms.

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  The Board again notes that there were no findings of prostate problems in service.  Also of note is the fact that the Veteran did not raise a claim of service connection for prostate problems until 2004, over 30 years following service.  If he had been experiencing continuous symptoms, it is reasonable to expect that he would have filed a claim much sooner.

For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, none of the competent evidence attributes the Veteran's prostate problems to his active service.  The VA examiner, who provided the only competent opinion of record, indicated it was less likely than not that the Veteran's prostate problems, namely BPH, were related to his period of service.  His opinion was provided after a complete review of the claims folder and a thorough examination of the Veteran and he provided rationale for his opinion.  

The Board has also considered the Veteran's statements asserting a nexus between his current prostate problems and his period of service, to include as a result of exposure to AO.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology.

In sum, the preponderance of the evidence weighs against a finding that the Veteran's current prostate problems, to include BPH, developed in service or are related to AO exposure.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).









	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for hypertension is denied.

Service connection for a skin disorder is denied.  

Service connection for prostate irregularity, to include BPH, is denied.  




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


